Por Cuanto, formulada acusación por el Fiscal de la Corte de Distrito de Arecibo contra Alvaro Mercado imputándole la comisión *983de un delito de asesinato perpetrado en la persona de Carmen Ro-mán Rodríguez, habiendo el acusado alegado su inocencia y pedido juicio por Jurado, celebrado el juicio el Jurado lo declaró culpable de homicidio voluntario y la Corte dictó sentencia imponiéndole siete años de presidio con trabajos forzados; y
Por cuanto, el acusado apeló y el Secretario de la Corte de Dis-trito elevó a esta Corte Suprema la transcripción del récord que con-tiene sólo los documentos que permiten llegar a las anteriores con-clusiones sin que forme parte de ella la evidencia; y
PoR CUANTO, el apelante dejó transcurrir el término de ley sin presentar su alegato y señalada la vista del recurso no compareció; y
Por Cuanto, el Fiscal solicitó la desestimación del recurso por causa de frivolidad y sostuvo su petición en el acto de la vista; y
Por Cuanto, examinados los autos se concluye que el recurso en verdad carece de fundamento:
Por tanto, se declara el recurso sin lugar y se confirma la sen-tencia recurrida que dictó la Corte de Distrito de Arecibo el 22 de enero de 1937.
El Juez Asociado Si\ Córdova Dávila no intervino.